DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 27 June 2022 of the application 17/378,611, including amendments to claims and cancellation of claims 4, 7, and 8, is acknowledged.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigozzi et al., U. S. Patent 5,370,014.

	Pigozze et al. shows a transmission device comprising a drive shaft 8 (shaft 8 is the driven shaft of the countershaft group 2 shown in figure 1, and drive shaft of planetary group 3) and an output shaft assembly in figure 4.  The preamble of the claim states “for a household electrical appliance”, however this is a statement of intended use rather than any distinct definition of the claimed invention’s limitations, and so is not considered a limitation and is of no significance to claim construction.  The claim body describes a structurally complete invention such that deletion of the phrase “for a household electrical appliance” does not affect the structure of the claimed invention, and the phrase does not result in a structural difference between the claimed invention and the prior art.
	Please note that since the transmission device shown in figure 4 “is substantially a combination of the preceding embodiments, since it comprises a spindle 76 identical to that of FIG. 3 and supported in an identical manner with respect to the carrier 40” (col. 5, lines 26-30), reference is also made to figure 3. 
The output shaft assembly comprises a planetary carrier 40, a planetary gear train 23/38 mounted on the planetary carrier 40, and output shaft 47, and a follower shaft 76.
	The planetary gear train comprises a sun gear 23 and at least one planetary gear 38 engaged with the sun gear 23.
	The planetary carrier 40 is connected to the output shaft 47, the sun gear 23 is connected to the follower shaft 76, and the planetary carrier 40 is provided with a first bearing 87 (as shown in fig. 3) and a second bearing 85 (as shown in fig. 3) that are disposed coaxially with the output shaft 47.
	One end of the follower shaft 76 protrudes (right end, as seen in figure 4) from the sun gear 23 and is connected to the first bearing 87, and one other end of the follower shaft 76 passes through the second bearing 85, protrudes from the planetary carrier 40, and is connected to the drive shaft 8, having teeth 91, in a clearance fit (col. 5, lines 28-36; col. 4, lines 44-49).
	The other end (left end) of the follower shaft 76 is provided with a spline 90.  One end (right end) of the drive shaft 8 is provided with a spline 91.  The transmission device further comprises a flexible connection-retaining sleeve 92.  The flexible connection-retaining sleeve 92 is provided with key grooves (“internally grooved sleeve 92”, col. 5, lines 33-34) which are matched with the spline 90 of the follower shaft 76 on the right side of the sleeve 92, and which are matched with the spline 91 of the drive shaft 8 on the left side of the sleeve 92.  The follower shaft 76 and the drive shaft 8 are connected through the flexible connection-retaining sleeve 92.  Sleeve 92 retains the ends of shafts 76 and 8 in a flexible connection by interaction with the convex profile of the splines 90 and 91 and slack in the connection elastically taken up by spring 94.
(claim 1)

	The planetary carrier 40 comprises a carrier body 46 and a carrier cover 44 (col. 3, lines 20-23).  The output shaft 47 is disposed at one end of the carrier body 46, the carrier body 46 is provided with a first recess recessed from an inner surface of the carrier body 46, and a first bearing 87 is provided within the first recess.
(claim 2)

	The carrier cover 44 is provided with a second recess recessed from an inner surface of the carrier cover 44 adjacent to the sun gear 23 (the recess in the carrier cover 44 and the sun gear 23 are near one another, without other elements between), and the second bearing 85 is provided within the second recess.
(claim 3)


Allowable Subject Matter

Claims 5, 6, and 9 are allowed.
Independent claim 5 was made allowable by proper incorporation of claim 8, including the limitations of intervening claim 7.


Response to Arguments

The Examiner agrees that, by incorporation of claim 8 into claim 5, claims 1-3, 5-6, and 9 are no longer anticipated by Yu et al.
	The Examiner does not agree, however, that the amendments to claim 1 overcome Pigozze et al.  The sleeve and the splines on the follower and drive shafts are claimed broadly enough that Pigozze et al. anticipates the subject matter added to claim 1.  The applicant argues a distinction between a line connection of the current application and a sleeve, or surface, connection of Pigozze et al.  Claim 1 does not require a line connection, since the connection members claimed are not claimed as having features resulting in a line connection, and a line connection is not specifically claimed.  The splines are claimed as being on an end of each of the follower and drive shaft, and Pigozze et al. discloses the splines 90 as being on an end surface of the follower shaft 76, and the splines 91 as being on an end surface of the drive shaft 8.  The claim does not require the splines to be formed on an end face of each of the shafts, for example.  The sleeve is claimed as being provided with grooves that match the splines of the follower and drive shafts on two sides of the sleeve.  The grooves of the sleeve, the sides of the sleeve, and the respective matching of the grooves with the splines are claimed broadly enough that Pigozze et al. meets the claim limitations by showing the grooves on the right side of the sleeve 92, as seen in figure 4, matching (engaging) the splines 90 on an end surface of the follower shaft 76, and the grooves on the left side of the sleeve 92 matching (engaging) the splines 91 on an end surface of the drive shaft 8.  None of the limitations of claim 1 exclude the grooves provided on the sleeve from being internal grooves as disclosed by Pigozze et al.  
	It appears the Applicant is arguing that the sleeve is formed of a flexible material, and that the sleeve 92 of Pigozze et al. is not flexible.  Use of the term “flexible” in the claims and in the specification is ambiguous as to whether the sleeve itself is a flexible member or the coupling provided by the sleeve is flexible.  The sleeve is claimed as “a flexible connection-retaining sleeve”, which does not specifically require the sleeve itself to be flexible.  Pigozze et al. discloses a sleeve 92 that retains shafts 76 and 8, connects the shafts, with the sleeve doing the retaining and connection in a flexible manner.  As described in column 6, lines 15-21 of Pigozze et al., the aim of the each of the various disclosed embodiments is to provide a flexible connection between the follower shaft 76 and the drive shaft 8, and in the embodiment of figure 4, the connection is made by the sleeve 92. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659